Name: Council Regulation (EEC) No 359/89 of 13 February 1989 repealing Regulation (EEC) No 3205/88 in respect of certain plain paper photocopiers assembled in the Community by Konica Business Machines Manufacturing GmbH
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2. 89 Official Journal of the European Communities No L 43/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 359/89 of 13 February 1989 repealing Regulation (EEC) No 3205/88 in respect of certain plain paper photocopiers assembled in the Community by Konica Business Machines Manufacturing GmbH turing GmbH, the sole remaining company whose products assembled or produced in the Community were subject to an anti-dumping duty offered an undertaking. The Commission verified, at the premises of the said company, that the undertaking removed the conditions justifying the extension by Regulation (EEC) No 3205/88 of the anti-dumping duty to PPCs assembled or produced in the Community. The undertaking also gave satisfactory assurances regarding the future sourcing of parts and materials and other aspects of the assembly or production operation of the company concerned in the Community. (3) The Commission, after consultation, has decided to accept this undertaking. (4) Under these circumstances, Regulation (EEC) No 3205/88 extending the anti-dumping duty to PPCs assembled or produced in the Community should be repealed. (5) It is considered appropriate that the duty should only be collected up to the date of the acceptance by the Commission of the undertaking, the Council being satisfied that from that date, adherence to the terms of the undertaking will eliminate the circumvention of the anti-dumping duty, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (l), and in particular Article 13 (10) thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : (1 ) The Council , by Regulation (EEC) No 3205/88 (2), extended the anti-dumping duty imposed by Regulation (EEC) No 535/87 (3) to certain plain paper photocopiers (PPCs) assembled or produced in the Community by Konica Business Machines Manufacturing GmbH, Matsushita Business Machine (Europe) GmbH and Toshiba Systemes (France) SA. The companies Canon Bretagne SA, Develop Dr Eisbein GmbH and Ricoh (UK) Products Ltd offerred undertakings during the course of the proceeding which were accepted by the Commission in Decision 88/51 9/EEC (4). (2) Subsequently, Matsushita Business Machine (Europe) GmbH and Toshiba Systemes (France) SA offered undertakings which were accepted by the Commission in Decision 88/638/EEC (5), and Regulation (EEC) No 3205/88 was accordingly amended by Regulation (EEC) No 4017/88 (6). In October 1988 , Konica Business Machines Manufac ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3205/88 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 December 1988 . (') OJ No L 209, 2. 8 . 1988, p. 1 . 2) OJ No L 284, 19 . 10 . 1988, p. 36. (3) OJ No L 54, 24. 2. 1987, p . 12, 0 OJ No L 284, 19 . 10. 1988 , p. 60 . (*) OJ No L 355, 23 . 12. 1988 , p. 66 . ( «) OJ No L 355, 23 . 12. 1988 , p. 1 . No L 43/2 Official Journal of the European Communities 15. 2. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989. For the Council The President C. SOLCHAGA CATALAN